Birdsong, Judge.
In this case involving personal injury to a child while riding a bicycle upon the property of Tara Apartments, Ltd. the trial court denied summary judgment to the defendants Shell and Webb but granted summary judgment to Tara Apartments. This grant of summary judgment to Tara Apartments was entered on December 8, 1981.
Appellants Moncrief filed their notice of appeal in the trial court as to the grant of summary judgment to Tara Apartments on January 11, 1982. Though there is an indication that Mrs. Moncrief mailed the notice of appeal to the clerk of court and opposing counsel on January 6, 1982, it is manifestly clear that the notice of áppeal was not filed with the court until January 11, 1982, 34 days after the entry of summary judgment.
The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon an appellate court. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530); Camp v. Hamrick, 139 Ga. App. 61 (228 SE2d 288). The burden is upon the party taking an appeal to file within the required 30-day period. The burden is not satisfied by relying on the postal delivery but may be satisfied only by depositing the notice of appeal with the clerk within the appropriate time frame. Bank of Coweta v. Lee, 153 Ga. App. 33 (264 SE2d 526). In the absence of timely filing of the notice of appeal, we are without jurisdiction of this appeal, and it must be dismissed. Smith v. Forrester, 145 Ga. App. 281 (243 SE2d 575).

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.